Citation Nr: 0607572	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-29 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for claimed type 2 diabetes 
mellitus, including as due to herbicide exposure.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs






ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active and honorable service from April 1961 
to October 1961 and from January 1966 to July 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  



FINDINGS OF FACT

1.  The veteran did not manifest complaints or findings of 
diabetes mellitus during service.  

2.  The veteran currently is not shown to suffer from type 2 
diabetes mellitus that can be attributed to any event or 
incident of his extensive period of active service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
type 2 diabetes mellitus due to disease or injury that was 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein or due to Agent Orange 
exposure during his active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 5107, 7104; 38 C.F.R. §§ 3.303, 
307, 3.309, 4.1 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed diabetes as a 
result of active service.  He argues that he began having 
symptoms of hypoglycemia during active service in 1973, 
including headaches, impaired vision, shakiness, heart 
palpitations and dizziness.  

He states that VA doctors have told him he has hypoglycemia, 
and that he is under treatment for this finding.  The veteran 
further contends that he was diagnosed with diabetes mellitus 
three or four years prior to his January 2002 claim, and that 
he controls this illness through diet.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided pre-adjudication, VCAA notice 
by letters dated in April 2002 and August 2002.  These 
notices included the type of evidence needed to substantiate 
the claim for service connection.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

The claim was then adjudicated in less than one year from the 
date of the notice.  In the statement of the case, dated in 
August 2003, the RO cited 38 C.F.R. § 3.159 with the 
provision that the claimant provide any evidence in his 
possession that pertained to the claim.  

As the § 3.159 notice came after the initial adjudication of 
the claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  

However the action of the RO described hereinabove, cured any 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

For this reason, the veteran has not been prejudiced by the 
timing of the § 3.159 notices and no further development is 
needed to ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  

This legislation, effective as if enacted on November 9, 
2000, immediately after the enactment of the VCAA, supersedes 
the decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(invalidating the regulatory provision, implementing VCAA 
that required a response to VCAA in less than the statutory 
one-year period).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran indicated in his January 
2002 claim that most of his treatment has been received 
through VA.  

These records have been obtained and associated with the 
claims folder.  The veteran has also submitted private 
records from several sources.  The veteran has been afforded 
a VA examination in conjunction with his claim.  

He indicated in his substantive appeal that he did not wish 
to have a hearing.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of 
VCAA have been met.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

If diabetes mellitus becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of diabetes 
mellitus during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 38 C.F.R. 
§§ 3.307, 3.309.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  
The lists of disabilities that may be associated with 
exposure to herbicide agents includes type 2 diabetes 
mellitus.  38 C.F.R. § 3.309(e).  It must manifest to a 
degree of 10 percent or more at any time after service.  
38 C.F.R. § 3.307(a)(6)(ii).  

After a review of the veteran's contentions and the medical 
evidence, the Board finds that entitlement to service 
connection for diabetes mellitus is not warranted.  The 
evidence does not show that the veteran has this disability.  

As noted above, the veteran had 20 years of honorable active 
service, including service in the Republic of Vietnam.  
Service connection has been established for certain 
disabilities, including hypothyroidism and hypertension.  He 
has a combined evaluation of 60 percent disabling.  

As for the claimed diabetes mellitus, a careful review of his 
service medical records shows them to be negative for a 
diagnosis of diabetes mellitus.  In addition, there is no 
record of treatment for hypoglycemia during service.  

The veteran was afforded many periodic examinations during 
his 20 years of service.  The urinalysis on each of these 
examinations was described as negative or normal, and there 
were no diagnoses or history of either hypoglycemia or 
diabetes mellitus.  The veteran answered "no" to history of 
sugar in his urine on Report of Medical History forms 
completed in conjunction with many of his examinations. 

A December 1980 laboratory study found that the veteran's 
glucose had a value of 85, which fell into the stated normal 
range of 70 to 110.  An April 1982 medical screening stated 
that the veteran's fasting blood sugar was normal.  

The veteran underwent a retirement examination in April 1985.  
The urinalysis was negative, and the veteran answered "no" 
to a history of sugar in his urine.  The examination listed 
several of the veteran's disabilities, but did not include a 
history or diagnosis of diabetes mellitus.  

The veteran's post service medical records are also negative 
for a diagnosis of diabetes mellitus.  This includes a review 
of both VA and private medical records dated from the 1990's 
to the present.  

A private examination found that the veteran did not have 
sugar in his urine.  Although the handwriting is difficult to 
read, the date of this examination appears to be February 
1999.  

The VA laboratory data from September 1999 assigns a value of 
90 to the veteran's glucose.  Normal was stated to be between 
70 and 110.  

The private laboratory data from January 2002 assign a value 
of 98 to the veteran's glucose, and also describes normal to 
be between 70 and 110.  

A medical history form was completed in conjunction with 
admission to a private hospital in November 2002.  A past 
history of diabetes was not checked on this form.  

The veteran was afforded a VA examination in May 2004.  The 
veteran's claims folder containing his medical records was 
reviewed by the examiner.  The examiner stated that all lab 
blood sugars were within normal limits in service, and that 
he could find no documented evidence of treatment for 
hypoglycemia or hyperglycemia during service.  

The examiner interviewed the veteran, who reported that he 
had gone to the hospital on several occasions with shaking, 
dizziness and chest pain, but would feel better after getting 
some sugar.  He would sometimes feel shaky at home, but would 
feel fine after eating.  

The examiner stated that none of the veteran's medical 
records confirm any cardiac, diabetic or hypoglycemic 
problems, although he was being treated for depression and 
perceived anxiety.  

Following the examination, the examiner stated that the 
veteran did not have diabetes.  All laboratory and physical 
findings were within normal limits.  

The Board notes that existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet .App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

Moreover, a veteran must have the disability at time of 
application for VA benefits and not merely have findings in 
service potentially indicative of the claimed disability.  
See Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 
1997).  

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

In this case, the veteran appears to equate a diagnosis of 
hypoglycemia with a diagnosis of diabetes mellitus.  As 
noted, neither the service medical records nor private 
medical records contain a diagnosis of hypoglycemia.  

However, even assuming that such a diagnosis was made, the 
other medical evidence in the record does not support that 
finding or otherwise provide a basis for finding that the 
veteran currently is suffering from diabetes mellitus.  

Absent medical evidence indicating that the veteran has been 
diagnosed with diabetes mellitus, service connection on 
either a direct or a presumptive basis for diabetes mellitus 
cannot be granted.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  



ORDER

Service connection for type 2 diabetes mellitus, including as 
due to herbicide exposure, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


